DENY; and Opinion Filed October 29, 2015.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-01304-CV

                       IN RE GEARBOX SOFTWARE LLC, Relator

                 Original Proceeding from the 470th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 470-52347-2015

                             MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Bridges, and Justice Stoddart
                                  Opinion by Justice Bridges
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its October 27, 2015 Order on Motion to Compel Discovery and For Sanctions.

Ordinarily, to obtain mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins.

Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). We conclude relator has failed to

establish a right to relief. Accordingly, we deny the petition for writ of mandamus.




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE

151304F.P05